     Case 1:17-cv-01169-NONE-JDP Document 46 Filed 09/02/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BRIAN SCOTT KEENE,                                Case No. 1:17-cv-01169-NONE-JDP
12                       Plaintiff,                     ORDER TO SHOW CAUSE WHY THIS
                                                        CASE SHOULD NOT BE DISMISSED FOR
13           v.                                         FAILURE TO PROSECUTE AND FAILURE
                                                        TO COMPLY WITH A COURT ORDER
14    KIRAN TOOR, et al.,
                                                        ECF Nos. 38, 43
15                       Defendants.
                                                        RESPONSE DUE WITHIN TWENTY-ONE
16                                                      DAYS
17
            Plaintiff has been given multiple extensions to respond to defendants’ motion for
18
     summary judgment, ECF No. 38. Plaintiff’s response was originally due on March 13, 2020.
19
     Plaintiff’s most recent extension allowed him to file a response by July 20, 2020. ECF No. 43.
20
     Plaintiff was also ordered to seek another extension if he continued to be denied access to the law
21
     library. See id. Plaintiff has neither sought further extensions nor responded to defendants’
22
     motion for summary judgment. Thus, the court will order plaintiff to show cause why his case
23
     should not be dismissed for failure to prosecute and failure to comply with a court order.
24
            To manage its docket effectively, the court imposes deadlines on litigants and requires
25
     litigants to meet those deadlines. The court may dismiss a case for plaintiff’s failure to prosecute
26
     or failure to comply with a court order. See Fed. R. Civ. P. 41(b); Hells Canyon Pres. Council v.
27
     U.S. Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005). Involuntary dismissal is a harsh penalty, but
28
                                                       1
     Case 1:17-cv-01169-NONE-JDP Document 46 Filed 09/02/20 Page 2 of 2

 1   a district court has a duty to administer justice expeditiously and avoid needless burden for the

 2   parties. See Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002); Fed. R. Civ. P. 1. The

 3   court will give plaintiff a chance to explain why the court should not dismiss the case for his

 4   failure to prosecute and to comply with a court order. Plaintiff’s failure to respond to this order

 5   will constitute another failure to comply with a court order and will result in dismissal of this

 6   case.

 7            Accordingly, plaintiff is ordered to show cause within twenty-one days why this case

 8   should not be dismissed for failure to prosecute and failure to comply with a court order.

 9
     IT IS SO ORDERED.
10

11
     Dated:      September 2, 2020
12                                                      UNITED STATES MAGISTRATE JUDGE
13

14   No. 204.
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
